Citation Nr: 0011764	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  96-16 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether an April 1992 rating decision that granted service 
connection for post traumatic stress disorder (PTSD) should 
be revised or reversed on the grounds of clear and 
unmistakable error.

(The issue of whether a June 1977 decision of the Board of 
Veterans' Appeals denying restoration of service connection 
for a psychosis should be revised or reversed on the grounds 
of clear and unmistakable error, Docket Number 97-32 547A, is 
the subject of a separate decision).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Dr. R. Correa Grau, M.D.


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to February 
1970.  The appellant is the veteran's spouse and legal 
custodian.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1995 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran filed his original claim seeking entitlement 
to service connection for PTSD on July 11, 1991.

2.  In an April 1992 rating decision, the RO granted service 
connection for PTSD and assigned an effective date for the 
award from July 11, 1991, the date of receipt of his original 
claim for this disorder.

3.  The April 1992 rating decision was not clearly and 
unmistakably erroneous as to the decision to award service 
connection for PTSD effective from July 11, 1991, based on 
applicable law and regulations governing the assignment of 
effective dates for awards of service connected disability 
compensation.


CONCLUSIONS OF LAW

1.  The April 1992 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 
(1999).

2.  The April 1992 rating decision was not clearly and 
unmistakably erroneous as to the decision to award service 
connection for PTSD effective from July 11, 1991.  38 C.F.R. 
§ 3.105(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The pertinent facts and procedural history of this case may 
be briefly set forth as follows:  The veteran served on 
active duty in the United States Army from June 1968 to 
February 1970.  In July 1972, he filed his original claim for 
VA disability compensation and/or pension benefits.  He 
claimed service connection for, inter alia, a "nerves" 
disorder.  Service connection for a nervous disorder was 
denied by the New York, New York-RO in December 1972.  In 
response, the veteran filed a timely notice of disagreement 
in January 1973 expressing dissatisfaction with the RO's 
decision denying this claim, and following issuance of a 
statement of the case, he perfected an appeal to the Board as 
to this claim in June 1973.  The case was remanded by the 
Board in December 1973, but following completion of the 
development ordered by the Board on remand, the New York-RO 
granted service connection for a nervous disorder, described 
as schizophrenia, undifferentiated type, by rating decision 
in August 1974.  A disability rating of 50 percent was 
assigned for the veteran's schizophrenia effective from the 
date of receipt of his original claim, July 25, 1972.

The veteran subsequently filed a notice of disagreement in 
September 1974 with regard to the 50 percent rating assigned 
for his schizophrenia; however, before further appellate 
processing of this appeal could be accomplished, the San 
Juan-RO took jurisdiction over the case in November 1974 and 
determined that the grant of service connection for the 
nervous disorder by the August 1974 rating decision was 
clearly and unmistakably erroneous pursuant to its authority 
to revise decisions under VAR 1105(D) (presently codified at 
38 C.F.R. § 3.105(d)).  As a result, a rating decision was 
issued in February 1975 to initiate a proposed severance of 
service connection for the veteran's schizophrenia.  
Thereafter, a rating decision issued in June 1975 implemented 
the severance action.  The veteran perfected an appeal as to 
this decision, but the RO's decision was affirmed by decision 
of the Board in June 1977; specifically, the Board denied 
restoration of service connection for a psychosis.

Following the Board's decision, the veteran made a number of 
attempts between 1978 and 1980 to have his restoration claim 
reconsidered by the Board and/or reopened at the RO level, 
but he was advised by letter that no further action would be 
taken unless he submitted new and material evidence.

No additional action was taken by the veteran with regard to 
the above until July 11, 1991, when the RO received a 
"Statement in Support of Claim," VA Form 21-4138, in which 
he requested consideration of a claim of entitlement to 
service connection for PTSD.  In support of his claim, he 
submitted along with his Form 21-4138 the report of a 
psychiatric examination conducted by a Dr. R. Correa Grau in 
June 1991.  Dr. Correa Grau's report indicated that the 
veteran had PTSD.  Thereafter, the veteran was examined by VA 
for compensation purposes in January 1992 by a board of two 
psychiatrists who also agreed that the correct diagnosis was 
PTSD.  As a result, the RO granted service connection for 
PTSD by rating decision in April 1992.  A 30 percent 
disability rating was originally assigned effective from the 
date of receipt of his claim, July 11, 1991, but a subsequent 
rating decision issued in August 1993, awarded a 100 percent 
rating for the veteran's PTSD effective from July 11, 1991.  
The 100 percent rating was confirmed and continued by rating 
decision in November 1993.  At that time, the RO reviewed 
documents received from the Social Security Administration 
(SSA) in October 1993 which indicated that the veteran had 
been awarded disability benefits from that agency in 1973 due 
to schizophrenic reaction, undifferentiated type.

On appeal, the appellant contends that the veteran is 
entitled to an effective date earlier than July 11, 1991, for 
the award of service connection for PTSD based on clear and 
unmistakable error in the April 1992 rating decision.  
Essentially, her contentions are premised on the grounds that 
the veteran was suffering from PTSD-type symptoms since 
service and therefore, he is entitled to retroactive award 
for PTSD back to the date of his original claim for a nervous 
disorder, July 25, 1972.  In support of her claim, the 
appellant relies principally on the April 1995 hearing 
testimony of Dr. Correa Grau.  Although a careful read of Dr. 
Correa Grau's responses to the representative's questions 
presented at the April 1995 hearing did not, in the opinion 
of the Board, elucidate the intended response, i.e., a 
medical opinion from Dr. Correa Grau expressing that the 
veteran's schizophrenia and PTSD were one in the same 
condition, this psychiatrist's responses found on pages 10-12 
of the transcript appear to reflect his opinion that advances 
in medical knowledge over the years have shown that PTSD can 
manifest some of the same psychotic symptoms that were in the 
past typically associated with diagnoses of other psychotic 
disorders, to include schizophrenia.

In addition to the above, the appellant submitted a statement 
from another private psychiatrist, Dr. J. A. Juarbe, M.D., 
dated in October 1996, who opined, essentially, that the 
veteran's correct diagnosis was PTSD and that the only reason 
it had not been previously diagnosed in 1971 was because it 
was not then recognized as a disorder in the Diagnostic and 
Statistical Manual of Mental Disorders.

Analysis

Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  38 C.F.R. § 3.105(a) (1999).  The United States Court 
of Appeals for Veterans Claims (the Court) has held that for 
there to be a valid claim of clear and unmistakable error 
either the correct facts, as they were known at the time, 
were not before the adjudicator or the legal provisions 
effective at the time were improperly applied; a mere 
difference of opinion in the outcome of the adjudication does 
not provide a basis to find that VA committed administrative 
error during the adjudication process.  See Russell v. 
Principi, 3 Vet. App. 310 (1992) (en banc); Glynn v. Brown, 6 
Vet. App. 523 (1994); Mason (Sangernetta) v. Brown, 8 Vet. 
App. 44 (1995); see also Crippen v. Brown, 9 Vet. App. 412, 
421 (1996) (Court recognized in Russell, Glynn and Mason, 
that a viable claim of clear and unmistakable error must be 
premised on the RO's clear failure to consider certain highly 
probative evidence in the first instance versus asking that 
the Board reweigh or reevaluate the evidence reviewed by the 
RO in the prior final rating decision).  Moreover, the Court 
has stated that clear and unmistakable error is 
"undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313-14.

In addition, a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
See Damrel v. Brown, 6 Vet. App. 242 (1994).
Furthermore, to raise a valid claim of clear and unmistakable 
error, the Court has held that a claimant must, with some 
degree of specificity, identify the alleged error and provide 
persuasive reasons why the result would have been different 
but for the alleged error.  Fugo v. Brown, 6 Vet. App. 40, 44 
(1993), en banc review denied, 6 Vet. App. 162 (1994).  The 
error must be of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Id., at 43.  A 
disagreement as to how the facts were weighed or evaluated 
cannot form the basis of a claim of clear and unmistakable 
error.  See Luallen v. Brown, 8 Vet. App. 92 (1995); see also 
Damrel, 6 Vet. App. at 246 (asking Board "simply . . .  to 
reweigh the evidence" "'can never rise to the stringent 
definition of CUE [clear and unmistakable error]' under 38 
C.F.R. § 3.105(a)" (quoting Fugo, 6 Vet. App. at 44)).

Initially, the Board notes that the RO's rating decision of 
April 1992 is final and therefore, subject to collateral 
attack under the theory of clear and unmistakable error.  Cf. 
Best v. Brown, 10 Vet. App. 322 (1997) (veteran's claim of 
clear and unmistakable error dismissed because rating 
decision was not final).  A decision of a duly-constituted 
rating agency or other agency of original jurisdiction is 
final and binding as to all field offices of the Department 
as to written conclusions based on evidence on file at the 
time the claimant is notified of the decision.  38 C.F.R. 
§ 3.104(a) (1999).  A claimant has one year from notification 
of a decision of the agency of original jurisdiction to file 
a notice of disagreement with the decision, and the decision 
becomes final if an appeal is not perfected within 60 days 
from the date the RO mails the statement of the case, or 
within the remainder of the one-year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later.  38 U.S.C.A. 
§ 7105(a), (b)(1), (d)(3) (West 1991); 38 C.F.R. 
§§ 20.302(b), 20.1103 (1999).  These regulations are 
substantively unchanged from 1992 to the present.

The record reflects that the appellant was notified of the 
RO's rating decision of April 1992 by letter dated August 25, 
1992.  However, he did not file a notice of disagreement in 
response to this rating decision.  As a notice of 
disagreement was not received within the appeal period, the 
April 1992 rating decision is final.  38 U.S.C.A. § 7105(c).

In addressing the underlying merits of the appellant's claim, 
the Board concludes that application of the law to the facts 
in this case is against a finding that clear and unmistakable 
error was committed by the RO in its April 1992 rating 
decision.  To the extent that the appellant's allegations of 
error may be implicitly premised on the grounds that the RO 
committed error by not awarding a 100 percent rating for the 
PTSD when it granted service connection and assigned a 30 
percent rating for this disability by the April 1992 rating 
decision, the subsequent grant of a 100 percent rating by 
rating decision in August 1993 retroactive to the date of 
claim - July 11, 1991 - effectively renders moot allegations 
of clear and unmistakable error in the April 1992 rating 
decision as to the level of disability awarded for the PTSD.

However, rather than challenging the April 1992 rating 
decision as to the level of disability assigned, it appears 
that the appellant is alleging clear and unmistakable error 
on the grounds that the grant of service connection for PTSD 
should have been awarded effective from the date of the 
veteran's original claim filed in July 1972 since the 
psychiatric symptoms he was then suffering from were early 
manifestations of PTSD.  In support of her claim, she relies 
on the April 1995 hearing testimony of Dr. Correa Grau and 
the October 1996 statement of Dr. Juarbe each of whom stated, 
in effect, that the psychotic symptoms of schizophrenia the 
veteran was originally suffering from in the 1970's were 
manifestations of his later-diagnosed PTSD.  Notwithstanding, 
the Board finds no legal merit to her allegations of error on 
such grounds.

Applicable law and VA regulations in effect at the time of 
the April 1992 rating decision, which are substantively 
unchanged from the versions currently in effect, provide that 
the effective date of an award of service connection shall be 
the day following the date of discharge or release from 
active service if the application for VA disability 
compensation benefits is received within one year of such 
date; otherwise, the effective date of the award shall be the 
date of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2)(i).

In this case, there is no evidence that the veteran filed a 
claim seeking entitlement to service connection for PTSD any 
earlier than July 11, 1991, and moreover, there is no medical 
evidence reflecting a diagnosis of PTSD prior to Dr. Correa 
Grau's examination report of June 1991, first received by VA 
on July 11, 1991.  The medical opinions reflected in the 
April 1995 testimony of Dr. Correa Grau and Dr. Juarbe's 
statement of October 1996 on the subject of whether the 
veteran's psychiatric symptoms first diagnosed as 
schizophrenia in the early 1970's were early manifestations 
of PTSD are not actually germane to the disposition of this 
appeal because regardless of the medical veracity of their 
opinions, neither a claim seeking entitlement to service 
connection for PTSD nor any evidence showing a medical 
diagnosis for same was received by VA prior to July 11, 1991.  
On this point, the Board observes that the precedent 
decisions of the Court cited above make clear that post hoc 
interpretations of how certain facts were evaluated in a 
prior final rating decision cannot form a basis for a valid 
claim of clear and unmistakable error.  Thus, the medical 
opinions of Drs. Correa Grau and Juarbe solicited in 
connection with this claim cannot now provide a basis to show 
that the RO committed clear and unmistakable error in its 
April 1992 rating decision.  While their opinions may have 
merit in a medical sense, legally, it has not been shown that 
the correct facts were not before the RO when it adjudicated 
the PTSD claim in April 1992.  As stated above, a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel, 6 Vet. App. 
242 (1994).

In summary, when the RO granted service connection in April 
1992 for PTSD, the only evidence before it that showed a 
diagnosis of this disorder was Dr. Correa Grau's examination 
report of June 1991, which was received on July 11, 1991.  
Therefore, the RO's decision in April 1992 to award the July 
1991 effective date for PTSD was correct based on the record 
and law extant at that time.

Further, it is not evident that other regulations in effect 
at the time of the April 1992 rating decision pertinent to 
"informal" claims were ignored or incorrectly applied by 
the RO.  An informal claim under 38 C.F.R. § 3.155(a) may be 
in the form of "any communication or action" but, 
nevertheless, such a claim requires an "intent to apply for 
one or more benefits under the laws administered by the 
[VA]."  In this case, there is no evidence of any kind, to 
include treatment records, which shows that the veteran or 
other interested party claimed entitlement to service 
connection for PTSD prior to receipt of the veteran's July 
1991 claim for this disorder.  This includes the SSA records 
cited above, which, even assuming without deciding that VA 
had constructive possession of these records at the time of 
the April 1992 rating decision, contained no diagnoses of 
PTSD.

Moreover, it is not shown that the RO in April 1992 committed 
error by ignoring or misapplying 38 C.F.R. § 3.157 because 
the provisions thereunder apply only for establishing 
effective dates based on claims seeking entitlement to 
increased compensation or to reopen following a prior denial 
of the benefits sought.  Notwithstanding the fact that the RO 
in the April 1992 rating decision characterized the veteran's 
July 1991 claim as a "reopened" claim, as there was no 
prior denial of a claim for service connection for PTSD, and 
as there was no evidence of any kind showing treatment or 
diagnosis for PTSD prior to receipt of the July 1991 claim, 
no clear and unmistakable error on the basis of ignoring or 
misapplying 38 C.F.R. § 3.157 is shown.

In view of the above, the Board finds that the April 1992 
rating decision was not fatally flawed factually or legally 
at the time it was made, nor when viewed in light of the 
entire record as constituted at that time, would a different 
conclusion be compelled.

Accordingly, the Board concludes that the April 1992 rating 
decision was supported by the evidence then of record and was 
not clearly and unmistakably erroneous.  38 C.F.R. § 3.105(a) 
(1999).


ORDER

Entitlement to an earlier effective date for the award of 
service connection for PTSD on the basis of clear and 
unmistakable error in the April 1992 rating decision is 
denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

